DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on May 12th 2.20 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The title of the invention has been misspelled.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Power Tool.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-4, 6, 9, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steurer (US 2014/0231113) in view of Aoki (US 2017/0239803).
Regarding claim 1, Steurer discloses a power tool (100) capable of detecting a side handle (200) attached (para. [0021]), the power tool (100) comprising:
a motor (120);
a final output shaft driven by the motor (120; para. [0019]); and
an outer housing (112) including
a mount (113) to which the side handle (200) is attachable (Figs. 1, 2), and
at least one handle detector (162) configured to detect the side handle (200) attached (para. [0021]).
Stuerer fails to disclose an inner housing accommodating the motor; an elastic member; a final output shaft driven by the motor; and an outer housing enclosing the inner housing and holding the inner housing with the elastic member in between.
However, Aoki teaches an inner housing (104) accommodating the motor (115; para. [0006]); an elastic member (110c); and an outer housing (102) enclosing the inner housing (104; Fig. 2) and holding the inner housing (104) with the elastic member in between (para. [0070]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the outer housing of Steurer by having provided the inner housing and elastic member, as taught by Aoki, so as to be capable of coping in the longitudinal, vertical and transverse directions of the power tool, or more specifically, coping with vibration in all directions (para. [0069]).
Regarding claim 2, Steurer discloses wherein the at least one handle detector (162) detects the side handle (200) attached (para. [0021]), in response to an attaching operation of the side handle (200; para. [0026]).
Regarding claim 3, Steurer discloses the at least one handle detector (162). 
Stuerer fails to disclose wherein the at least one handle detector includes a plurality of handle detectors.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of handle detectors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 4, Steurer discloses
Steurer fails to disclose wherein the plurality of handle detectors are located in right and left portions of the outer housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the plurality of handle detectors in right and left portions of the outer housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 6, Steurer discloses wherein the at least one handle detector (162) operates in a contactless manner (para. [0021]).
Regarding claim 9, Stuerer discloses further comprising: a handle (111) integral with the outer housing (112; Fig. 2).
Regarding claim 10, Steurer discloses the at least one handle detector (162). 
Stuerer fails to disclose wherein the at least one handle detector includes a plurality of handle detectors.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of handle detectors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Steurer discloses wherein the at least one handle detector (162) operates in a contactless manner (para. [0021]).
Regarding claim 15, Steurer discloses wherein the at least one handle detector (162) operates in a contactless manner (para. [0021]).
Regarding claim 16, Steurer discloses wherein the at least one handle detector (162) operates in a contactless manner (para. [0021]).
Regarding claim 17, Steurer discloses wherein the at least one handle detector (162) operates in a contactless manner (para. [0021]).
Allowable Subject Matter
6.	Claims 5, 7, 8, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the most relevant prior art is Aoki (US 2017/0239803).
Aoki teaches the inner housing (104) and the outer housing (102).
Aoki fails to teach a connecting shaft parallel to the final output shaft, wherein the inner housing is connected to the outer housing with the connecting shaft.



Regarding claim 7, the most relevant prior art is Steurer (US 2014/0231113).
Steurer discloses wherein the at least one handle detector (162) includes a detection member configured to come in contact with the side handle (200) when the side handle is attached (para. [0021]).
Steurer fails to disclose a sensor located behind the detection member having a front portion swingable about a pivot to detect the detection member that swings when coming in contact with the side handle, and a receiver located between the pivot and the sensor to receive the side handle.
Regarding claim 11, the most relevant prior art is Aoki (US 2017/0239803).
Aoki teaches the inner housing (104) and the outer housing (102).
Aoki fails to teach a connecting shaft parallel to the final output shaft, wherein the inner housing is connected to the outer housing with the connecting shaft.
Regarding claim 12, the most relevant prior art is Aoki (US 2017/0239803).
Aoki teaches the inner housing (104) and the outer housing (102).
Aoki fails to teach a connecting shaft parallel to the final output shaft, wherein the inner housing is connected to the outer housing with the connecting shaft.
Regarding claim 13, the most relevant prior art is Aoki (US 2017/0239803).
Aoki teaches the inner housing (104) and the outer housing (102).
Aoki fails to teach a connecting shaft parallel to the final output shaft, wherein the inner housing is connected to the outer housing with the connecting shaft.
Regarding claim 18, the most relevant prior art is Steurer (US 2014/0231113).
Steurer discloses wherein the at least one handle detector (162) includes a detection member configured to come in contact with the side handle (200) when the side handle is attached (para. [0021]).
Steurer fails to disclose a sensor located behind the detection member having a front portion swingable about a pivot to detect the detection member that swings when coming in contact with the side handle, and a receiver located between the pivot and the sensor to receive the side handle.
Regarding claim 19, the most relevant prior art is Steurer (US 2014/0231113).
Steurer discloses wherein the at least one handle detector (162) includes a detection member configured to come in contact with the side handle (200) when the side handle is attached (para. [0021]).
Steurer fails to disclose a sensor located behind the detection member having a front portion swingable about a pivot to detect the detection member that swings when coming in contact with the side handle, and a receiver located between the pivot and the sensor to receive the side handle.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731